Citation Nr: 0832887	
Decision Date: 09/25/08    Archive Date: 09/30/08	

DOCKET NO.  03-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic stomach 
disorder.   

2.  Entitlement to service connection for acid 
reflux/gastroesophageal reflux disease.   

3.  Entitlement to service connection for jungle rot, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.  
His medals and badges include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Houston, Texas, which, in pertinent part, denied 
entitlement to service connection for the benefits sought.  

For reasons set forth in a Remand at the end of the decision 
below, the issue of the veteran's entitlement to service 
connection for jungle rot, to include as a residual of his 
exposure to herbicides, is being remanded to the RO by way of 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran should further action be required.  


FINDINGS OF FACT

1.  A chronic stomach disorder was not manifested during the 
veteran's active service or for years thereafter, and any 
current stomach disorder is not shown to be due to service or 
to the veteran's service-connected post-traumatic stress 
disorder (PTSD).  

2.  Acid reflux was not demonstrated during the veteran's 
active service or for years thereafter.  Any current acid 
reflux is not shown to be due to the veteran's service or to 
his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  A chronic stomach disorder was not incurred in or 
aggravated by active service, ulcer disease, if present, may 
not be presumed to have been incurred in service, and any 
current chronic stomach disorder is not shown to be 
proximately due to or caused by or aggravated by the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  Acid reflux was not incurred in or aggravated by the 
veteran's active service, and any current acid reflux is not 
shown to be proximately due to or the result of the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154, 5102, 
5103, 5103A 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In this case, the Board finds that VA has essentially 
satisfied the mandates of the VCAA.  Letters dated on various 
occasions between 2003 and 2007 informed him as to how he 
could help with his own claim and how VA would help him.  He 
was asked that if there was evidence not in his possession, 
he was to provide information about the evidence so that VA 
could request it from the individual or agency having it.  In 
a letter dated in March 2006, he was provided with 
information regarding disability ratings and effective dates.  

With regard to the duty to assist the veteran, he was 
accorded a special examination by VA in June 2007.  He also 
had the opportunity to provide testimony on his own behalf in 
a video conference hearing at the Houston RO in June 2008.  
For whatever reason, he failed to report.  In view of the 
foregoing, the Board finds that VA's duties to the veteran 
with regard to notice and assistance have been fulfilled with 
respect to the issues pertaining to service connection for a 
chronic stomach disorder and acid reflux.  

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury or disease was incurred in service alone is 
not enough; there must be chronic disability from the disease 
or injury.  If there is no showing of a chronic disorder 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease process was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war 
and certain chronic diseases, to include ulcer disease, 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmation evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to the result of a service-
connected disease or injury and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury...38 C.F.R. § 3.310(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).   The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between the veteran's active service 
and any chronic stomach disorder, to include gastroesophageal 
reflux disease.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the service treatment records reveals that in 
November 1967, the veteran was seen on one occasion for 
complaints of stomach pain.  Examination was unremarkable.  
He was given an impression of splenic flex syndrome.  

In December 1968 he was seen on one occasion for a complaint 
of severe stomach cramping.  

At the time of separation examination in April 1969, there 
were no complaints, findings, or a diagnosis regarding the 
presence of a chronic stomach disorder, to include acid 
reflux.  

The initial indication of the presence of a chronic stomach 
disorder, to include gastroesophageal reflux disease, came 
many years following service discharge.  A significant lapse 
in time between service and post service medical treatment 
and evaluation may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

The gist of the veteran's contentions, however, is that he 
has a "stomach condition and acid reflux" that are directly 
related to his service-connected PTSD.  A review of the 
evidence of record reveals that service connection is in 
effect for PTSD, rated as 50 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensably disabling.  

The pertinent medical evidence of record includes a 
February 2006 authorization examination of the veteran for 
gastroesophageal reflux disease.  It was reported the 
condition had existed since 1968.  The examiner reviewed the 
veteran's service treatment records, medical records from 
private physicians, and VA outpatient records dated in 2004 
and 2005.  Examination findings were recorded and it was 
noted that an upper gastrointestinal series showed reflux.  
The examiner stated that there was no diagnosis for a stomach 
condition, because there was no pathology to render such a 
diagnosis.  The examiner opined that the gastroesophageal 
reflux disease was "less likely" caused by or aggravated by 
the veteran's service-connected PTSD.  The examiner noted 
that while PTSD could cause symptoms of anxiety and upset 
stomach, there was little evidence in the scientific 
literature to suggest that PTSD could cause gastroesophageal 
reflux disease.  The examiner noted that in the instant case, 
a review of the service treatment records did not show 
evidence of gastroesophageal reflux disease related signs or 
symptoms.  

Additional pertinent evidence includes the report of a VA 
esophagus and hiatal hernia examination in June 2007.  Review 
of the claims file was conducted by the examiner prior to 
examination.  The examiner indicated that by history, the 
veteran stated he had sustained malnutrition and dehydration 
in Vietnam and was hospitalized and given IV fluids.  The 
examiner noted this was not able to be documented by a review 
of the claims file.  Notation was made that in November 2005, 
endoscopic examination of the esophagus and stomach by VA 
revealed that the veteran had Barrett's esophagitis by 
biopsy.  A colonoscopic examination at the same time was 
negative.  The veteran also had helicobacter pylori which was 
treated with medication.  The veteran also stated that in 
2003 he was asked "to continue" Prilosec, be on a bland diet, 
and eat an early supper.  

Following examination, the examiner opined that the veteran's 
"present problems are not a continuation of the symptoms in 
the service.  The rationale for this statement is that there 
is no documentation in the C file to indicate that he had 
esophageal reflux, although there is documentation that he 
had gas and bloating felt to be due to a splenic flexure 
syndrome causing lower abdominal discomfort."  

In an addendum dated in August 2007, the aforementioned 
examiner stated that in his opinion, "it is not as likely as 
not that the current problem of gastrointestinal reflux was 
caused or aggravated by the service-connected post-traumatic 
stress disorder.  The rationale for this is that the 
physiology and anatomy present for the esophageal reflux is 
not influenced by the post-traumatic stress syndrome.  The 
amount of acid in the stomach, and the presence of the hiatal 
hernia with the reflux is an anatomical and physiological 
problem that is not actually influenced by stress disorder."  

The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and the development of any type 
of stomach disorder, to include gastroesophageal reflux 
disease.  Also, he has not identified any medical opinion or 
other medical evidence indicating a causal relationship 
between his service-connected PTSD and the development of any 
type of gastrointestinal disorder, to include 
gastroesophageal reflux disease.  Accordingly, the Board 
finds the probative evidence of record is against a finding 
that the veteran has a chronic stomach disorder, to include 
gastroesophageal reflux disease that is attributable to his 
active service or to any theory.  


ORDER

Service connection for a chronic stomach disorder is denied.  

Service connection for gastroesophageal reflux disease is 
denied.  


REMAND

A review of the evidence of record shows that the veteran has 
never been accorded a dermatological examination by VA 
addressing the possibility of service-connected etiology for 
any current skin disorder.  The Board finds that a VA 
examination is necessary to determine the nature and etiology 
of any current skin disease.  See 38 C.F.R. § 3.159(c)(4).  
See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:  

1.  VA should ensure that the 
notification requirements of the VCAA are 
fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
comprehensive dermatologic examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any indicated studies that 
are deemed necessary for an accurate 
assessment of the veteran's skin status.  
Should a chronic skin disorder be 
identified, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran has a chronic skin 
disorder related to his active service, 
to include as a residual of any exposure 
to herbicides.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  

3.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


